PER CURIAM.
The Plaintiff filed a four-count complaint against Mercury Marine. The trial court dismissed count II and entered final summary judgment on counts I, III, and IV. The Plaintiff now appeals the final summary judgment on count III only, which alleged breach of a service contract under the Magnusson-Moss Warranty Act. Because genuine issues of material fact remain with regard to count III, we reverse final summary judgment on count III and remand for further proceedings.
REVERSED AND REMANDED.
GUNTHER, FARMER and GROSS, JJ., concur.